Citation Nr: 0209016	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-37 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.

The current appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The RO denied entitlement 
to service connection for bilateral hearing loss and PTSD.

In February 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In April 2002 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A hearing loss disability was not shown in active service 
or for many years thereafter, nor was sensorineural hearing 
loss disabling to a compensable degree during the first post 
service year.

2.  A hearing loss in the right ear for VA compensation 
purposes is not shown by the probative, competent medical 
evidence of record.

3.  The probative, competent medical evidence of record does 
not show that post service diagnosed hearing loss in the left 
ear is linked to active service on any basis. 

4.  There is a competent medical evidence of PTSD and there 
is acceptable evidence that the veteran engaged in combat 
with the enemy.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service; nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.655, 3.385 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001) and as amended at 67 Fed. Reg. 10331-
10332 (March 7, 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show no complaint of nervous 
trouble or hearing loss on the medical examination for 
enlistment in February 1968 or on the separation medical 
examination in February 1971.  The separation examination 
shows no history of head injury.  

On the enlistment examination, audiometer results (at the 
relevant frequencies for purposes of 38 C.F.R. § 3.385) were 
reported as showing thresholds of -5/-10/-10/-10/-10 in the 
right ear and -5/-5/-5/-5/-5 in the left ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  On the 
separation examination audiometer results were reported as 
showing thresholds of 0/0/0/10 in the right ear and 0/0/5/15 
in the left ear at 500, 1,000, 2,000 and 4,000 Hertz, 
respectively.  In March 1971 the veteran indicated there had 
been no change in his medical condition since the separation 
examination.

The veteran's initial VA compensation claim was in 1981 for a 
rash.  In connection with that claim he recalled having been 
assigned to an airborne unit in Vietnam and placed on one-
week details to clear brush from the perimeter and that he 
was assigned to a 50 caliber squad.  His record of service 
(DD Form 214) shows Vietnam service from August 1968 to July 
1969, a clerk typist military specialty and various 
decorations including a Vietnam Campaign Medal with 60 
Device, Vietnamese Cross of Gallantry with Palm, and Vietnam 
Service Medal with Bronze Service Star.  His personnel record 
lists the following campaigns in Vietnam: Counter Offensive 
Phase V, Counter Offensive Phase VI, Tet Counter Offensive 
"69" and the Summer-Fall Campaign. 

The veteran filed a claim with VA in 1995 for left ear 
hearing loss and PTSD, both claimed as having begun in 1969.  
He reported treatment for his hearing in 1994.  He stated 
that he was subjected to many stressful situations and 
excessive noise in the service, and now experienced PTSD 
symptoms and an inability to function properly because of his 
hearing loss.  In another letter he mentioned a consultation 
regarding a head injury, in part, from a concussion he had 
received in Vietnam that included PTSD symptoms. 

A physician wrote early in 1995 regarding the veteran's 
deficits as a result of an accident in 1987, that were 
characterized as typical deficits of closed head injury.  The 
physician reported the veteran's reference in 1994 to 
flashbacks of Vietnam experiences.  This was before the 
accident that occurred when he was reportedly going to VA to 
discuss them.  He felt he was suffering from PTSD.  He 
mentioned that stress seemed to trigger flashbacks to the 
Vietnam experiences.  The physician stated that, as noted in 
history given in 1994, it appeared he had some PTSD related 
to his Vietnam experiences.  He supplemented the record with 
a statement of Vietnam recollections for the period of March 
1968-1969.

The clinical records from the Kaiser Permanente health plan 
begin in early 1987 and show no reference to hearing loss or 
PTSD prior to 1994.  Regarding hearing loss in May 1994, he 
reported information referable to the left ear, and that he 
was a Vietnam veteran who had been under heavy fire.  

Thresholds in the left ear were reportedly poorer.  An ear, 
nose and throat (ENT) referral in August 1994 noted the loss 
started in Vietnam, and a history of noise exposure there in 
the early 1970's.  Reportedly audiology showed a slight 
sensorineural loss greater on the left.  The impression was 
mild presbycusis, left ear.

The Kaiser records show in January 1988 that the veteran's 
spouse reported increased stress from employment, and his 
recent ingestion of eight sleeping pills.  A lifelong 
somnambulism was mentioned late in 1990 and in May 1991 that 
he had increased stress related to employment.  It was 
reported he had insomnia related to situational stress.  

The records late in 1994 noted he reported getting flashbacks 
to his Vietnam experience that were brought on by stress, and 
that VA said it was PTSD, and that it was not as bad before 
1987.  The assessment was post-traumatic stress symptoms 
before a bicycle accident.  In another report it was noted 
that in 1987 he had a bicycle accident on his way to VA 
regarding Vietnam flashbacks.  The impression was "?".  
Another report late in 1994 noted his central complaint was 
that he experienced Vietnam flashbacks at work.

The psychologist who completed a March 1995 neuropsychiatric 
evaluation on referral from the Kaiser health program 
reported Axis I diagnoses of cognitive disorder, not 
otherwise specified and chronic PTSD (provisional).  Axis III 
showed status post traumatic brain injury on at least three 
occasions with the most recent in a November 1987 bicycle 
accident.  

The report noted a possible diagnosis of PTSD at VA, and that 
the veteran said he had not had treatment although VA wanted 
him in a program.  In the assessment there was a reference to 
alleged PTSD.  The examiner noted the veteran related 
psychotic symptoms to PTSD that were commonly seen in PTSD.  
The examiner also reported that affective and some psychotic 
features were related to the probable PTSD, and that PTSD 
exacerbated cognitive deficits from head injuries.  

The VA examined the veteran for PTSD in April 1995, and the 
examiner noted the neuropsychological testing report.  The 
examiner described him as a poor historian who did not have 
much memory of specific dates or events.  He recalled various 
traumatic events and according to the examiner, stated he was 
not in direct combat, but that he was unsure about the 
question.  He reported he felt distressed about Vietnam 
experiences when he was under stress, that he did not have 
many nightmares currently, and had not recently relived 
Vietnam experiences.  

The examiner noted difficulty with memory and attention on 
the recent neuropsychologic testing.  He reported three head 
injuries, the second in Vietnam.  The examiner stated that 
from the information given, the veteran did not seem to 
suffer from any extremely traumatic experiences in Vietnam, 
and that he had a few traits of PTSD.  The examiner opined 
that his difficulty getting along on the job was not 
necessarily related to PTSD, and might be the result of a 
character trait or previous head injury.  From the 
information obtained, the examiner did not believe the 
veteran met the criteria for PTSD.  The Axis I diagnosis was 
cognitive disorder, not otherwise specified and history of 
alcohol abuse.

The social and industrial survey completed in August 1995 
shows his recollection of Vietnam events and his adjustment 
after military service.  The interviewer stated that since 
his Vietnam experience. he obviously continued to suffer from 
PTSD symptoms, and that he appeared to have suffered from 
PTSD since his discharge from the military.  

The veteran wrote in August 1995 that he left employment 
because he could no longer cope with the stress, and he was 
having difficulty with his supervisor on account of PTSD.  
The record shows he did not report for an audiology and ear 
disease examination in September 1995.  His appeal later in 
1995 elaborated on his Vietnam experience, and recalled 
hearing loss in the left ear after a rocket exploded near him 
in Vietnam.  He recalled that he told a hearing examiner 
after Vietnam that his hearing was alright, "not knowing the 
serious nature" of his responses at the time.  

Pursuant to the Board remand, the RO in April 1997 asked the 
veteran for additional information regarding PTSD and hearing 
loss.  A follow-up letter was sent in July 1997.  The 
representative in late 1997 noted the veteran had not 
responded regarding PTSD, and stated that he could not recall 
any additional details because of the time span and head 
injury-related memory problems. 

An audiology report from July 1997 showed no hearing 
threshold greater than 20 decibels in the right ear at the 
pertinent frequencies and speech discrimination of 92 
percent.  The left ear showed hearing threshold of 40 
decibels at 3,000 Hertz and 50 decibels at 4,000 Hertz, and 
word discrimination of 82 percent.

The VA audiology examination in 1997 showed no hearing 
threshold greater than 15 decibels at the relevant 
frequencies and speech recognition of 96 percent in both 
ears.  The left ear showed a 40-decibel threshold at 4,000 
Hertz.  The examiner noted that the veteran reported a 
history of noise exposure during military service, but that 
it was difficult to acquire actual noise related activity.  
The results were interpreted as showing essentially normal 
hearing in the right ear sloping to a moderate loss at 8,000 
Hertz, and a sloping moderate high frequency loss in the left 
ear.  The record shows that he did not report for the ear 
disease examination.

The record shows that the RO in March 2000 sent two stressor 
letters, the veteran's personnel record, and his DD Form 214 
to the United States Army Services Center for Research of 
Unit Records (USASCRUR).  A follow-up inquiry was sent late 
in October 2001.  The USASCRUR replied in November 2001 that 
the information was insufficient to conduct a meaningful 
search.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 




Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied. Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a)(b).




Service connection may be granted for sensorineural hearing 
loss although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term.  
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), (effective prior to March 7, 
1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below: 

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

(2) If the evidence establishes that the veteran was a 
prisoner-of- war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. 

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f) as 
amended effective March 7, 2002, 67 Fed. Reg. 10330-10332 
(March 7, 2002).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  





(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2002).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order). 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains VA and private records that 
are relevant to the current appeal.  There appears to be no 
basis for further delay since the record is supplemented with 
probative contemporaneous evidence that shows VA and the 
appellant, in part, met the obligation to assist with regard 
to development of the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The first element is met through the medical evidence that 
includes VA and private medical reports that, collectively 
address the questions of the existence of a hearing loss 
disability.  The veteran did not report for an ear disease 
examination in January 1998 and offered no good cause for 
failing to cooperate.  

In summary, the record shows that the RO, through the 
discussion of the VCAA in the April 2002 supplemental 
statement of the case, notified the appellant of the evidence 
considered regarding the issue, and of the reasoning for the 
rating determinations through the statement of the case and 
supplemental statements of the case, and other correspondence 
pertinent to the current claim.  The RO essentially provided 
him with a comprehensive explanation of the new law early in 
2002 that discussed the obligations to assist.  The appellant 
was afforded the opportunity to submit arguments in support 
of the claim.  The record shows that the appellant was given 
ample opportunity to identify additional evidence that could 
support the claim.  The RO was conscientious in developing 
the record to comply with the Board remand and did 
substantially meet the Board's request in notifying the 
veteran regarding needed information, requesting information 
and scheduling examinations.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thus, in light of his action and the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  


Service connection for bilateral hearing loss

The veteran was in a machine gun group during his Vietnam 
service; he participated in combat operations.  There is 
acceptable evidence of noise exposure.  His hearing however 
was not reported as abnormal on any occasion in military 
service, according to the service medical records.  It is 
significant that he gave no history of current or past 
hearing loss on the separation medical examination.  The 
first reference to hearing loss in the record appears in the 
recent VA benefit application wherein he also sought service 
connection for PTSD.  He reported this information initially 
in a claim for herbicide exposure. 

The medical record assembled with the claim contains medical 
evidence of an appreciable hearing impairment in the left 
ear.  The VA audiology examination in 1998 and an earlier 
private examination are consistent on this point.  However, 
there is no medical opinion that supports the veteran's claim 
of hearing loss disability due to noise exposure/acoustic 
trauma.  Further, the right ear is shown be have normal 
hearing and the veteran has referred to the left ear as 
problematic. 

The record of hearing impairment on the VA report did not 
include an etiology for the demonstrated loss in the left ear 
that met the essential VA criteria for recognition as a 
hearing loss disability.  However, the veteran through 
written argument, statements to examiners has presented 
acceptable evidence of appreciable noise exposure from 
weapons fired in combat during service and a history of 
impaired hearing.  

The private records refer to a sensorineural hearing loss.  
What is missing is a medical opinion on the nexus between the 
noise exposure during military service and the current 
hearing loss.  The Board may presume that the VA examination 
was in accord with applicable testing standards.  See Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  Thus viewed 
together, these reports confirm a hearing loss in the left 
ear but noise exposure is not given as the etiology for the 
hearing loss.

The Board recognizes the combat experience is mentioned as 
the link to the hearing loss disability.  Therefore, the 
provisions of 38 U.S.C.A. § 1154, relating to combat veterans 
are applicable to this case.  The pertinent provisions of 38 
U.S.C.A. § 1154 have been reported previously. 

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  

The third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary." Id at 392-93.  In Caluza v. Brown, 7 Vet. 
App. 498, 507-08 (1995) (citing Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994)) it was emphasized that 38 
U.S.C.A. § 1154(b) relaxed the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims by allowing lay or other evidence to 
prove incurrence of a condition by combat.  

Further, it was stated that as a result, the lay or other 
evidence would be accepted as sufficient proof of service 
incurrence or aggravation unless there is clear and 
convincing evidence that the disease or injury was not 
incurred or aggravated in service.

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette CAVC's decision 
supplemented the Caluza medical nexus analysis, but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  More recently Clyburn v. West, 12 Vet. App. 296, 
303 (1999), affirmed the principle that section 1154(b) does 
not provide a substitute for medical nexus evidence and 
present disability.  

The Board finds the record preponderates against the claim 
for service connection for a hearing disability in light of 
the medical evidence that does not contain competent evidence 
of a nexus to noise exposure.  One cannot reasonably dispute 
the combat record in this case.  The VA audiology report 
confirmed a hearing disability in the left ear as defined in 
38 C.F.R. § 3.385.  The Board notes that this disorder was 
not reported in service and there is no competent evidence of 
a hearing disability linked to service.  Significantly post 
service examinations have confirmed the disorder but have not 
linked it to circumstances of military service.  

Thus the competent medical evidence at this point does appear 
to discount a relationship to service.  It is important to 
note that the veteran did not report for an examination the 
Board sought to determine the etiology for any hearing loss 
disability.  He gave no reason for failing to cooperate and 
the Board must decide the case on the record.  38 C.F.R. 
§ 3.655.  As it stands, there is no competent evidence of a 
relationship to military service.  The Board does not 
interpret the examiner's statement in 1994 as sufficient to 
place the evidence at least in equipoise.  The examiner 
reported presbycusis, which is a progressive bilaterally 
symmetrical perceptive hearing loss occurring with age. 
Dorland's Illustrated Medical Dictionary, 1349 (28th ed. 
1994).  Thus, there is not an approximate balance of the 
evidence to require application of the benefit of the doubt 
rule, to the extent that one can draw a negative inference 
from the long period between military service and the first 
reference to a hearing loss disability, and no medical 
opinion of hearing loss linked to claimed noise exposure 
during service.  

Although the regulations demand a liberal application in 
cases such as the veteran's, the basic elements needed to 
establish service connection are well settled.  See, for 
example, 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.103(a), 
3.303(a).  A definite link is not required.  The evidence 
need only approximate a balance between positive and negative 
evidence to prevail on the claim.  In order for a claimant to 
prevail, there must be (1) competent evidence of a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence).  
Caluza, supra.  


Each of the elements is not established through competent 
evidence in this case.  See also Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993).  Thus, the Board concludes that the 
preponderance of the evidence is against the claim. 


Service connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. 

Here, the veteran does currently have a diagnosis of PTSD and 
he reported having experienced stressors during combat 
service in Vietnam which have, in essence, been disputed 
since the USASCRUR was unable to confirm them.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).  YR v. West, 11 Vet. 
App. 393 (1998) holds that to establish service connection 
for PTSD, an opinion by a mental health professional based on 
a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  However, here the 
question is whether there is a competent diagnosis as a well 
as whether the alleged stressors occurred.

The amendment of section 3.304(f) was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  See Harth 
v. West, 14 Vet. App. 1 (2000) noting that VA regulations as 
amended in 1996 adopted this nomenclature which provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been exposed to a traumatic event in which 
they experienced, witnessed, or was confronted with an event 
or events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response must have involved intense 
fear, helplessness, or horror. 

The record shows the veteran was afforded a VA examination in 
1995 that did not find PTSD.  Two other examiners at that 
time did find PTSD, although one categorized the PTSD 
diagnosis as provisional.  However, overall he did have 
support for the PTSD diagnosis from a psychologist who found 
his testing results valid and a VA social worker who, unlike 
the VA examiner, interviewed him and reviewed the record.  

The VA and private examiners in each instance presumably were 
aware of the applicable diagnostic criteria then in effect 
and took them into account.  Cohen, 10 Vet. App. at 140.  The 
examinations occurred prior to the regulatory changes in the 
psychiatric rating criteria.  In any event, as explained in 
Cohen, in 1995 VA regulations had adopted the nomenclature of 
the 1980 third edition of the DSM (DSM-III).  

In the revision in 1987 (DSM-III-R) were referenced in Manual 
M21-1 PTSD provisions (M21-1, Part VI, para 7.46(a) (1995).  
Whether DSM-III, DSM-III-R, or DSM-IV apply, they were 
adopted generally as to mental disability by cross reference 
in the regulations and cannot be read in a manner that would 
add requirements over and above the three primary elements 
set forth in section 3.304(f) as to PTSD service-connection 
claims.  See Cohen, 10 Vet. App at 138-40.  In any event, the 
more favorable version should apply.

The changes to section 3.304(f) in 1999 are significant since 
they clarify the significance of the determination of 
engaging in combat with the enemy in the adjudication on the 
merits.  The amendment in 2002 was not a substantive change 
to this provision.  If the claimed stressor is not combat 
related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor, and must be 
corroborated by credible supporting evidence.  

However, if the veteran engaged in combat with the enemy, he 
is entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service, or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Gaines v. West, 11 Vet. App. 353 (1998), referring to 
Cohen, 10 Vet. App. at 146-47.  The determination of the 
material fact of whether a veteran engaged in combat is thus 
a critical part of the adjudication of a PTSD claim in 
general, and specifically in this case.  See Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The CAVC has also stated that a determination of combat 
status is to be made on the basis of the evidence of record.  
Cohen, 10 Vet. App. at 146 citing West (Carleton) v. Brown, 7 
Vet. App. 70, 76 (1994).  Further in Cohen the CAVC held that 
section 1154(b) itself does not require the acceptance of a 
veteran's assertion that he was engaged in combat.  The CAVC 
has also held that combat status may be determined through 
the receipt of certain recognized military citations or other 
supportive evidence.  West (Carleton), 7 Vet. App. at 76.  

In this case, the competent evidence relating to the 
veteran's status as a combat veteran is in his favor.  The 
Board observes that his recollection that he engaged in 
combat, and recitation regarding combat on medical 
examinations, is predicated on service in Vietnam that he did 
have.  Indeed, he did base his claim on events linked to this 
confirmed period of service.  There is evidence he was a 
participant in several campaigns, although he did not receive 
any of the citations that alone would generally be sufficient 
to establish combat status.  


Thus, there is acceptable evidence in support of his position 
that he was engaged in combat and he is entitled to have his 
lay statements accepted, without the need for further 
corroboration, as there is satisfactory evidence that the 
claimed events occurred in the manner consistent with the 
circumstances, conditions, or hardships of service he is 
shown to have had.  He linked events to his period of service 
in a machine gun unit, which he first reported in evidence 
submitted with his herbicide claim.  The claim was many years 
before he filed the PTSD claim.

The evidentiary record shows that prior to the early 1990's 
there was no indication in the record of current PTSD, and a 
VA examiner in 1995 concluded that PTSD was not shown based 
on the examination.  However, that examiner did not review 
the claims file.  The provisional diagnosis of PTSD in 1995 
is noteworthy since the version of the DSM then in effect 
considered this a strong presumption the full criteria would 
ultimately be met.  

Its use in the prior version meant enough information was 
available for a working diagnosis but with significant 
diagnostic uncertainty.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV (1994) at 6 and Quick 
Reference to the Diagnostic Criteria from DSM-III-R (1987) at 
32, respectively.  The private psychologist referred to PTSD 
as probable later in the report and the coding corresponded 
to the DSM-IV system.  

Although the VA psychiatry examiner clearly deferred to the 
veteran's self reported history, the social worker did review 
the file in concluding the veteran had PTSD.  

A diagnosis of PTSD meeting established criteria is an 
essential element to establish service connection as is 
current existence of the disability.  The record is 
sufficient to find the disability reasonably exists.  





As to the relative weight of the respective opinions, it was 
the holding in Goss v. Brown, 9 Vet. App. 109, 115 (1996) 
quoting Williams (Willie) v. Brown, 4 Vet. App. 270, 273 
(1993) that ("nowhere is it provided in law or regulation 
that opinions by the examining psychiatrists are inherently 
more persuasive than that of other competent mental health 
professionals," there including a social worker and 
psychologist); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); cf. Jenkins v. United States, 113 U.S. App. D.C. 300, 
307 F.2d 637, 644 (D.C. Cir. 1962) (to qualify as an expert, 
a person need not be licensed to practice medicine, but just 
have "'special knowledge and skill in diagnosing and treating 
human ailments'" (citation omitted)).  

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999).  The diagnosis of PTSD linked to service is 
established since the Board finds the record does include a 
current diagnosis of the disorder.  

The question of a stressor's existence remains an 
adjudication determination, unlike the current existence of 
PTSD, which is a medical determination.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Fossie v. 
West, 12 Vet. App 1 (1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  If the veteran engaged in combat, his lay 
statements regarding stressors should be accepted as 
conclusive evidence of the presence of in-service stressors.  

The Board finds, for the reasons discussed below, the 
evidence does not preponderate against service connection; 
thus, it does not require application of the rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43 and Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998).

The Board has reviewed the question of whether the veteran 
"engaged in combat with the enemy", and has based the 
finding in favor of such engagement upon an evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  This 
evidence, the veteran's statements, military records and 
medical reports were weighed in evaluating the assertion that 
he engaged in combat with the enemy.  See VAOPGCPREC 12-99 
holding the regulation contemplates a general standard of 
activity rather than specific circumstances and that each 
relevant item of evidence should be assessed for its 
probative value and shall include the veteran's statements. 

The benefit-of-the-doubt rule in 38 U.S.C. § 5107(b) applies 
to determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C.A. § 1154(b) in the same 
manner as it applies to any other determination material to 
resolution of a claim for VA benefits.  However, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

As for PTSD, the Board notes the reference material provided 
by the veteran in supplementing the record that the RO 
submitted to the USASCRUR.  However, the confirmation element 
is not needed here since the Board finds he engaged in combat 
given the evidence in addition to his own statements.  The VA 
examination did not report PTSD, but there has been 
sufficient basis for the diagnosis of PTSD at other times.  
However, the examining psychologist in 1995 felt PTSD was 
probable even though noting the provisional diagnosis of 
PTSD.  The belief of PTSD was shared by another VA clinician 
thereafter, who found PTSD after an interview and review of 
the record.

Thus, competent evaluators overall have found support for the 
PTSD diagnosis and the VA psychiatry evaluation has been 
reviewed and discounted since no review of the record 
occurred.  In view of this evidence, the Board is left with 
the belief that the veteran has met the essential criteria 
for a favorable result.  The most favorable opinion showed 
more than probable PTSD or a provisional diagnosis that, the 
Board observes, under DSM-IV indicates a strong presumption.  

In view of the evidence overall the Board must conclude that 
the claim for service connection should be granted.  The 
record includes current medical evidence of PTSD, which is a 
critical element to establish entitlement to service 
connection.  See for example Savage v. Gober, 10 Vet. App. 
488 (1997) for a discussion of an exception to the general 
rule of Caluza, recently clarified in Voerth v. West, 13 Vet. 
App. 117 (1999).  See Brammer and Rabideau, supra.

There have not been multiple diagnoses as to the veteran's 
psychiatric disability, and as significant is that PTSD has 
not been rejected.  A clear diagnosis of PTSD is no longer an 
essential element to establish service connection.  In the 
legal context, unequivocal is defined as clear, plain, 
capable of being understood in only one way or as clearly 
demonstrated.  Similarly defined, clear means obvious, beyond 
reasonable doubt.  Black's Law Dictionary, 317, 1698 (Revised 
Fourth Edition, 1968). 

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  The credibility and weight to be attached to 
evidence is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The current standard 
is somewhat less rigorous, but the diagnosis must conform to 
current criteria.  38 C.F.R. § 4.125.  The Board has taken 
into account the several diagnostic assessments of record to 
reach a determination as to whether the veteran has PTSD and 
whether it is linked to service.  

There are two comprehensive evaluations that the Board 
concludes did find PTSD and the 1995 reports likely relied on 
DSM-IV criteria then in effect.  The Board observes that the 
Axis I formulation corresponded to the DSM-IV coding system.  
His presentation has been consistent on all examinations 
which the Board finds is in his favor.  He has also been 
generally consistent in his writing but the Board cannot 
overlook the effects of a coexisting disorder linked to head 
injury that examiners have noted.

The Board has stated the reasoning to assign significant 
probative weight to the evaluations that did support the 
diagnosis of PTSD.  The examiners appeared to have been 
thorough in the assessment and identification of the 
veteran's psychiatric disability.  The examiners considered 
the material evidence, and appeared to reflect significant 
knowledge and skill in analysis of the pertinent data.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The weight to 
be attached to a medical opinion is an adjudication 
determination.  Guerrieri, supra.  

Thus, the two examination's finding PTSD likely when viewed 
against one examination not finding PTSD places the evidence 
in favor of the claim in the Board's view.  The Board 
concludes the critical elements that must be present to 
support service connection are shown.  Accordingly the appeal 
is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for PTSD is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

